EXHIBIT 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
                    , 2014, between State National Companies, Inc., a Delaware
corporation (the “Company”), and                      (“Indemnitee”).

 

WHEREAS, the Board of Directors of the Company (the “Board” or “Board of
Directors”) has concluded that to retain and attract talented and experienced
individuals to serve as directors and officers of the Company, it is necessary
for the Company to contractually indemnify its directors and certain of its
officers and to assume liability for expenses and damages in connection with
claims against such directors and officers in connection with their service to
the Company, to the fullest extent permitted under Delaware law;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”) permits the Company to indemnify by agreement its directors,
officers, employees and agents, and persons who serve, at the request of the
Company, as directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by, or
granted pursuant to, the DGCL is not exclusive;

 

WHEREAS, the Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) authorizes the Company to provide
indemnification and to advance expenses to the fullest extent permitted by
Delaware law;

 

WHEREAS, Indemnitee is currently serving, or has been nominated to serve, as a
director and/or officer of the Company and the Company wishes to secure
Indemnitee’s service in such capacity without concern of unwarranted personal
liability arising out of or related to such services to the Company; and

 

WHEREAS, the Company wishes to provide Indemnitee with an independent
contractual right to indemnification and advancement of expenses in addition to
those rights provided by the DGCL and the Certificate of Incorporation.

 

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

 

1.                                      Indemnity of Indemnitee.  The Company
hereby agrees to hold harmless and indemnify Indemnitee to the fullest extent
permitted by the DGCL as such may be amended from time to time.  In furtherance
of the foregoing, and without limiting the generality thereof:

 

(a)                                 Proceedings Other Than Proceedings by or in
the Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section l(a) if, by reason of Indemnitee’s
Corporate Status (as defined below), Indemnitee is, or is threatened to be made,
a party to or participant in any Proceeding (as defined below) other than a
Proceeding by or in the right of the Company.  Pursuant to this
Section 1(a), Indemnitee shall be indemnified against all Expenses (as defined
below), judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to

 

--------------------------------------------------------------------------------


 

the best interests of the Company and, with respect to any criminal Proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
brought by or in the right of the Company.  Pursuant to this
Section 1(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Delaware Court (as defined below) shall determine that such
indemnification may be made.

 

(c)                                  Indemnification for Expenses of a Party Who
is Wholly or Partly Successful.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to any Proceeding and is successful, on the merits or otherwise,
in such Proceeding, Indemnitee shall be indemnified to the fullest extent
permitted by the DGCL, as such may be amended from time to time, against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or has met the applicable standard
for indemnification under this Agreement, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each claim, issue or matter that is
successfully resolved or with respect to which Indemnitee has met the applicable
standard for indemnification under this Agreement.  For purposes of this
Section 1(c) and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

2.                                      Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

3.                                      Advancement of Expenses. 
Notwithstanding any other provision of this Agreement, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.  Any advances and
undertakings to repay pursuant to this Section 3 shall be unsecured and interest
free.

 

2

--------------------------------------------------------------------------------


 

4.                                      Procedures and Presumptions for
Determination of Entitlement to Indemnification.  It is the intent of this
Agreement to secure for Indemnitee rights of indemnification that are as
favorable as may be permitted under the DGCL and public policy of the State of
Delaware.  Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 4(a) hereof, a
determination with respect to Indemnitee’s entitlement thereto shall be made in
the specific case:  (i) if a Change in Control (as defined below) shall have
occurred, by Independent Counsel (as defined below) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee, unless
Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders in which case the decision shall be made by the
individuals as provided for in clause (ii) of this Section 4(b); or (ii) by one
of the following three methods, which shall be at the election of the Board: 
(1) by a majority vote of the Disinterested Directors (as defined below), even
though less than a quorum, or by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (2) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee, or
(3) if so directed by the Board of Directors, by the stockholders of the
Company.

 

(c)                                  If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 4(b) hereof, the Independent Counsel shall be selected as provided in
this Section 4(c).  The Independent Counsel shall be selected by the Board of
Directors.  Indemnitee may, within 10 days after such written notice of
selection shall have been given to Indemnitee, deliver to the Company, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 10 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court determines that such objection is without
merit.  If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 4(a) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court for resolution of any objection which shall have
been made by Indemnitee to the Company’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 4(b)

 

3

--------------------------------------------------------------------------------


 

hereof.  The Company shall pay reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 4(b) hereof, and the Company shall pay the reasonable fees and
expenses incident to the procedures of this Section 4(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

 

(d)                                 Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise (as defined below), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert or
advisor selected, to the Indemnitee’s knowledge, with reasonable care by the
Enterprise.  In addition, the knowledge and/or actions, or failure to act, of
any director, officer, employee, agent or fiduciary of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 4(d) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by a preponderance of the evidence.

 

(e)                                  Indemnitee shall reasonably cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.  Any Independent
Counsel, member of the Board of Directors or stockholder of the Company shall
act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement.

 

(f)                                   The Company acknowledges that a settlement
or other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption or uncertainty.  In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by a preponderance of the evidence.

 

(g)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement), of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

4

--------------------------------------------------------------------------------


 

5.                                      Remedies of Indemnitee.

 

(a)                                 In the event that (i) a determination is
made pursuant to Section 4 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 3 of this Agreement, (iii) no determination of
entitlement to indemnification is made pursuant to Section 4(b) of this
Agreement within 90 days after receipt by the Company of the request for
indemnification or (iv) payment of indemnification is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 4 of this Agreement, Indemnitee shall be entitled to an adjudication in
the Delaware Court of Indemnitee’s entitlement to such indemnification. 
Indemnitee shall commence such proceeding seeking an adjudication within 365
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 5(a).  The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)                                 In the event that Indemnitee, pursuant to
this Section 5, seeks a judicial adjudication of Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall pay on Indemnitee’s behalf, in advance, any and all expenses
(of the types described in the definition of Expenses in Section 10 of this
Agreement) actually and reasonably incurred by Indemnitee in such judicial
adjudication, but only if Indemnitee ultimately is determined to be entitled to
such indemnification, advancement of expenses or insurance recovery.  If it
shall be determined in said judicial adjudication that Indemnitee is entitled to
receive part, but not all, of the indemnification or advancement of expenses
sought, the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.

 

(c)                                  The Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 5 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

 

6.                                      Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                 The rights of indemnification as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under the DGCL, the Certificate of
Incorporation, the Company’s Amended and Restated Bylaws (the “Bylaws”), any
agreement, a vote of stockholders, a resolution of directors or otherwise.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal.  To the extent that a
change in the DGCL, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Certificate of
Incorporation, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or

 

5

--------------------------------------------------------------------------------


 

employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage provided under such policy or
policies for any director, officer, employee, agent or fiduciary.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the
insurer(s) in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights; provided, however, that such right of subrogation shall not apply to any
rights of recovery of Indemnitee from any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which is the employer
of such Indemnitee, or on behalf of which such Indemnitee is or was serving in a
Corporate Status.

 

(d)                                 The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, employee, agent or fiduciary of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

7.                                      Exception to Right of Indemnification.
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy, other indemnity
provision, contract, agreement or otherwise, except with respect to any excess
beyond the amount paid under any insurance policy, other indemnity provision,
contract, agreement or otherwise;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law;

 

(c)                                  in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees,

 

6

--------------------------------------------------------------------------------


 

unless (i) the Board of Directors of the Company authorized the Proceeding (or
any part of any Proceeding) prior to its initiation or (ii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under the DGCL; or

 

(d)                                 if a final decision by a court of law having
jurisdiction in the matter shall determine that such indemnification is not
lawful.

 

8.                                      Duration of Agreement.

 

(a)                                 All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any Proceeding (or any proceeding commenced under Section 5 hereof) by reason
of Indemnitee’s Corporate Status, whether or not Indemnitee is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors, and personal and
legal representatives.

 

9.                                      Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumes the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer or director of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

10.                               Definitions.  For purposes of this Agreement:

 

(a)                                 “Change in Control” means a change in
control of the Company shall be deemed to have occurred if after the Effective
Date (i) any “person” other than principal shareholders or an affiliate thereof
as of the Effective Date is or becomes the “beneficial owner” directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; or (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, as a consequence of which members of the Board of Directors in
office immediately prior to such a transaction or event constitute less than a
majority of the Board of Directors thereafter.

 

7

--------------------------------------------------------------------------------


 

(b)                                 “Corporate Status” describes the status of a
person who is or was a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person is or was serving at the
express written request of the Company.

 

(c)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(d)                                 “Effective Date” means the date first set
forth above.

 

(e)                                  “Enterprise” shall mean the Company and any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise that Indemnitee is or was serving at the express written
request of the Company as a director, officer, employee, agent or fiduciary.

 

(f)                                   “Expenses” shall include reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and other disbursements or
expenses of the types customarily paid or incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding.  Expenses
also shall include Expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersede as bond, or other appeal bond
or its equivalent.

 

(g)                                  “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporate law and
neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(h)                                 “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Company, by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of any action taken by Indemnitee
or of any inaction on Indemnitee’s part while acting in any such capacity; in
each case whether or not Indemnitee is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the

 

8

--------------------------------------------------------------------------------


 

date of this Agreement, but excluding one initiated by Indemnitee pursuant to
Section 5 of this Agreement to enforce Indemnitee’s rights under this Agreement.

 

11.                               Severability.  The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.  Without limiting the generality of the
foregoing, this Agreement is intended to confer upon Indemnitee indemnification
rights to the fullest extent permitted by the DGCL.  In the event any provision
hereof conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.

 

12.                               Modification and Waiver.  No supplement,
modification, termination or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

13.                               Notice By Indemnitee.  Indemnitee agrees to
notify the Company in writing within ten (10) days of being served with or
otherwise receiving any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification covered hereunder.  The failure to so notify the
Company shall not relieve the Company of any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Company.

 

14.                               Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be
delivered only via personal delivery, electronic mail or facsimile or via
nationally recognized overnight courier.  Such notice shall be deemed
effectively given:  (a) upon personal delivery to the party to be notified,
(b) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, or (c) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent:

 

(a)                                 To Indemnitee as set forth below
Indemnitee’s signature.

 

(b)                                 To the Company at:

 

State National Companies, Inc.
1900 L. Don Dodson Drive
Bedford, Texas  76021
Attn: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

15.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same Agreement.  This Agreement
may also be executed and delivered by facsimile

 

9

--------------------------------------------------------------------------------


 

signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

16.                               Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

17.                               Governing Law and Consent to Jurisdiction. 
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

Signature Page Follows

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

 

STATE NATIONAL COMPANIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------